FILED
                                                                                              JAN 20 2010
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                          8ankruptcy Courts

Abdul Wakil Amiri,                                     )
                                                       )
                Plaintiff,                             )
                                                       )
                v.                                     )        Civil Action No.       10 0097
                                                       )
Gelman Management Co. et al.,                          )
                                                       )
                Defendants.                            )




                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

informa pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident, sues a District of Columbia-based company for

wrongful eviction and harassment. He seeks $18 million in damages. The complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because the parties are

not of diverse citizenship. Plaintiffs recourse lies, if at all, in the Superior Court of the District
of Columbia. Accordingly, the complaint will be dismissed. A separate Order accompanies this

Memorandum Opinion.




Date:   January~,   2010




                                             2